Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of June 17, 2008, is made
by and between First Community Corporation, a South Carolina corporation (the
“Company”), First Community Bank, N.A., (the “Bank”), which is a wholly owned
subsidiary of the Company (the Company and the Bank collectively referred to
herein as the “Employer”), and Michael C. Crapps, an individual resident of
South Carolina (the “Executive”).

The Employer presently employs the Executive as its President and Chief
Executive Officer. The Employer recognizes that the Executive's contribution to
the growth and success of the Employer is substantial. The Employer desires to
provide for the continued employment of the Executive and to make certain
changes in the Executive’s employment arrangements which the Employer has
determined will reinforce and encourage the continued dedication of the
Executive to the Employer and will promote the best interests of the Employer
and the Company’s shareholders. The Executive is willing to terminate his
interests and rights under the existing employment agreement with the Bank and
to continue to serve the Employer on the terms and conditions herein provided.

In consideration of the foregoing, the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

1.     Employment. The Employer shall continue to employ the Executive, and the
Executive shall continue to serve the Employer, as President and Chief Executive
Officer of the Company and the Bank upon the terms and conditions set forth
herein. The Executive shall have such authority and responsibilities consistent
with his position as are set forth in the Company's or the Bank's Bylaws or
assigned by the Company's or the Bank's board of directors (collectively, the
“Board”) from time to time. The Executive shall devote his full business time,
attention, skill and efforts to the performance of his duties hereunder, except
during periods of illness or periods of vacation and leaves of absence
consistent with Bank policy. The Executive may devote reasonable periods to
service as a director or advisor to other organizations, to charitable and
community activities, and to managing his personal investments, provided that
such activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company or the Bank. The Executive agrees to conduct himself in
accordance with the code of ethics for officers and employees adopted by the
Employer, as amended from time to time.



The Executive is currently serving as a director of each of the Company and the
Bank. The Company shall nominate the Executive for election as a director at
such times as necessary so that the Executive will, if elected by shareholders,
remain a director of the Company throughout the term of this Agreement. The
Executive hereby consents to serving as a director and to being named as a
director of the Company in documents filed with the Securities and Exchange
Commission. The Board shall undertake every lawful effort to ensure that the
Executive continues throughout the term of employment to be elected or reelected
as a director of the Bank.



2.     Term. Unless earlier terminated as provided herein, the Executive's
employment under this Agreement shall commence on the date hereof and be for a
term of three years (the “Initial Term”). At the end of each day of the Term,
the Term shall be extended for an additional day so that the remaining term
shall continue to be three years; provided that the Executive or the Employer
may at any time, by written notice, fix the Term to a finite term of three years
commencing with the date of the notice, in

 

--------------------------------------------------------------------------------


 


which case the Agreement shall continue through its remaining term but shall not
be extended absent written agreement by both the Employer and the Executive.



3.     Compensation and Benefits.

 

(a)     The Employer shall pay the Executive an initial annual base salary of
$249,867 which shall be paid in accordance with the Employer’s standard payroll
procedures, which shall be no less frequently than monthly. The Employer shall
have the right to increase this salary from time to time in accordance with the
salary payment practices of the Employer. The Board shall review the Executive's
salary at least annually and may increase the Executive's base salary if it
determines in its sole discretion that an increase is appropriate.



(b)     The Executive shall participate in the Employer’s long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Company. Any options or similar awards shall be issued to Executive at an
exercise price of not less than the stock's current fair market value as of the
date of grant, and the number of shares subject to such grant shall be fixed on
the date of grant.



(c)     The Executive shall participate in all retirement, health, welfare and
other benefit plans or programs of the Employer now or hereafter applicable
generally to employees of the Employer or to a class of employees that includes
senior executives of the Employer.



(d)     The Employer shall provide the Executive with a term life insurance
policy providing for death benefits totaling $500,000 payable to the Executive's
spouse and heirs and $1,500,000 payable to the Employer, and the Executive shall
cooperate with the Employer in the securing and maintenance of such policy. The
Employer shall require and pay the cost of an annual physical for the Executive.



(e)     The Employer shall obtain a membership in and pay the initiation fee for
and the dues pertaining to an area country club mutually acceptable to the
parties and shall designate the Executive as the authorized user of such
membership for so long as the Executive remains the President or Chief Executive
Officer of the Employer and this Agreement remains in force.



(f)     The Employer shall reimburse the Executive for reasonable travel and
other expenses, including cell phone expenses related to the Executive's duties,
which are incurred and accounted for in accordance with the normal practices of
the Employer. The Employer shall reimburse the Executive for such expenses
within sixty days of Executive's notice to Employer of such expense.



(g)     The Employer shall provide the Executive with annual paid time off,
which includes sick leave, in accordance with the Employer’s Benefit policy, and
which shall be taken in accordance with any banking rules or regulations
governing paid time off leave. Except as allowed in accordance with the
Employer’s Benefit policy, paid time off days may not be carried forward into
following calendar years, and any payments made by the Employer to the Executive
as compensation for paid time off days shall be paid in accordance with the
Employer’s standard payroll procedures, which shall be no less frequently than
monthly.



(h)     The Executive shall be eligible to receive cash bonuses based on the
Executive's achievement of specified goals and criteria. These goals and
criteria may include both annual and long-term goals, may provide for vesting
over a specified time period, and shall be established annually by the Human
Resources Committee of the Board of Directors. For purposes of this Agreement, a
bonus


 

2

--------------------------------------------------------------------------------

 


shall not be deemed to be earned prior to the date it is actually paid to the
Executive except to the extent that the Employer specifically provides otherwise
in a writing delivered to the Executive. Any bonus payment made pursuant to this
Section 3(h) shall be made the earlier of (i) 70 days after the previous year
end for which the bonus was earned by the Executive and became a payable of the
Employer or (ii) the first pay period following the Employer's press release
announcing its previous year's financial performance.

 

4.     Termination.





(a)     The Executive's employment under this Agreement may be terminated prior
to the end of the Term only as provided in this Section 4.



(b)     The Agreement will be terminated upon the death of the Executive. In
this event, the Employer shall pay Executive's estate any sums due him as base
salary and/or reimbursement of expenses through the end of the month during
which death occurred in accordance with the Employer's normal payroll practices,
which shall mean no less frequently than monthly. The Employer shall also pay
the Executive's estate any bonus earned or accrued through the date of death.
Any bonus for previous years which was not yet paid will be paid pursuant to the
terms as set forth in Section 3(h). Any bonus that is earned in the year of
death will be paid on the earlier of (i) 70 days after the year end in which the
Executive died or (ii) the first pay period following the Employer's press
release announcing its financial performance for the year in which the Executive
died. To the extent that the bonus is performance-based, the amount of the bonus
will be calculated by taking into account the performance of the Company for the
entire year and prorated through the date of Executive's death.



(c)     The Employer may terminate the Executive's Employment upon the
Disability of the Executive for a period of 180 days. During the period of any
Disability leading up to the Executive’s Termination of Employment under this
provision, the Employer shall continue to pay the Executive his full base salary
at the rate then in effect and all perquisites and other benefits (other than
any bonus) in accordance with the Employer's normal payroll schedule (and in no
event less frequently than monthly) until the Executive becomes eligible for
benefits under any long-term disability plan or insurance program maintained by
the Employer, provided that the amount of any such payments to the Executive
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any other disability benefit or pension plan covering the
Executive. Furthermore, the Employer shall pay the Executive any bonus earned or
accrued through the date of Disability. Any bonus for previous years which was
not yet paid will be paid pursuant to the terms as set forth in Section 3(h).
Any bonus that is earned in the year of Disability will be paid on the earlier
of (i) 70 days after the year end in which Executive became Disabled or (ii) the
first pay period following the Employer's press release announcing its financial
performance for the year in which the Executive became Disabled. Nothing herein
shall prohibit the Employer from hiring an acting chief executive officer prior
to the expiration of this 180-day period.



(d)     The Employer may terminate the Executive's Employment for Cause upon
delivery of a Notice of Termination to the Executive. If the Executive's
employment is terminated for Cause under this provision, the Executive shall
receive only any sums due him as base salary and/or reimbursement of expenses
through the date of termination, which shall be paid in accordance with the
Employer’s normal payroll practices, which shall mean no less frequently than
monthly.



(e)     The Employer may terminate the Executive's employment without Cause upon
delivery of a Notice of Termination to the Executive. If the Executive's
employment is terminated without



3




--------------------------------------------------------------------------------



Cause under this provision, subject to the possibility of a six-month delay
described below in this Section 4(e), beginning on the first day of the month
following date of the Executive's termination, and continuing on the first day
of the month for the next 24 months, the Employer shall pay to the Executive
severance compensation in an amount equal to 100% of his then current monthly
base salary. Employer shall also pay the Executive any bonus earned or accrued
through the date of termination (including any amounts awarded for previous
years but which were not yet vested). Any bonus for previous years which was not
yet paid will be paid pursuant to the terms as set forth in Section 3(h). Any
bonus that is earned in the year of the Executive's termination will be paid on
the earlier of (i) 70 days after the year end in which the Executive was
terminated or (ii) the first pay period following the Employer's press release
announcing its previous year's financial performance. If when Executive's
employment terminates he is a specified employee within the meaning of Section
409A of the Internal Revenue Code, and if the benefits under this Section 4(e)
would be considered deferred compensation under Section 409A, and finally if an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) is
not available, the following benefits under this Section 4(e) shall be paid to
the Executive as follows: severance compensation in an amount equal to 7 times
his then current monthly base salary, any bonus for previous years which was not
yet paid, and any bonus that is earned in the year of the Executive's
termination will be paid in a single lump sum on the date that is six months and
one day following date of Executive's termination; thereafter on the first day
of the month for the next 17 months, the Employer shall pay to the Executive
severance compensation in an amount equal to 100% of his then current monthly
base salary.



(f)     The Executive may terminate his employment at any time by delivering a
Notice of Termination at least 14 days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement. If the Executive terminates his employment under this
provision, the Executive shall receive any sums due him as base salary and/or
reimbursement of expenses through the date of such termination, which shall be
paid in accordance with the Employer’s normal payroll practices, which shall
mean no less frequently than monthly.



(g)     Upon the occurrence of a Change in Control, and regardless of whether
the Executive remains employed by the Employer or its successor following a
Change in Control, the Executive shall be entitled to the following:



(i)     within 15 days, the Employer shall pay the Executive cash compensation
in an amount equal to his then current annual base salary multiplied by three as
well as any bonus earned or accrued through the date of the Change in Control,
subject to the provisions of Section 4(k) below;



(ii)     for a period of two years, the Employer shall at its expense continue,
on behalf of the Executive, the life insurance, disability, medical, dental, and
hospitalization benefits provided (x) to the Executive at any time during the
90-day period prior to the Change in Control or at any time thereafter or (y) to
other similarly situated executives who continue in the employ of the Employer.
Such coverage and benefits (including deductibles and costs) shall be no less
favorable to the Executive and his dependents and beneficiaries than the most
favorable of such coverages and benefits referred to above.
 
The Employer's obligation hereunder with respect to the foregoing benefits shall
be limited to the extent that the Executive obtains any such benefits pursuant
to a subsequent employer's benefit plans, in which case the Employer may reduce
the coverage of any benefits it is required to provide the Executive hereunder
as long as the aggregate coverages and benefits of the combined benefit plans is
no less favorable to the Executive


 

                                                4

 

--------------------------------------------------------------------------------

 

than the coverages and benefits required to be provided hereunder. This
subsection (ii) shall not be interpreted so as to limit any benefits to which
the Executive or his dependents or beneficiaries may be entitled under any of
the Employer's employee benefit plans, programs, or practices following the
Executive's Termination of Employment, including, without limitation, retiree
medical and life insurance benefits; and
 
(iii)     the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company's or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, and all performance units granted to
the Executive shall become 100% vested.


(h)      With the exceptions of the provisions of this Section 4, and the
express terms of any benefit plan under which the Executive is a participant, it
is agreed that, upon Executive's Termination of Employment, the Employer shall
have no obligation to the Executive for, and the Executive waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits). Unless otherwise stated in this Section 4, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives. At the time of Termination of Employment, and as a condition to the
Employer’s obligation to pay any severance hereunder, the Employer and the
Executive shall enter into a release substantially in the form attached hereto
as Exhibit A acknowledging such remaining obligations and discharging both
parties, as well as the Employer's officers, directors and employees with
respect to their actions for or on behalf of the Employer, from any other claims
or obligations arising out of or in connection with the Executive's employment
by the Employer, including the circumstances of such termination.



(i)     In the event that the Executive's employment is terminated for any
reason, as a condition to the Employer’s obligation to pay any severance
hereunder, the Executive shall resign as a director of the Company and the Bank.
The Executive shall be deemed to have resigned as a director of each of the
Company and the Bank effective immediately after termination of the Executive’s
employment, regardless of whether the Executive submits a formal, written
resignation as director.



(j)      The Company is aware that upon the occurrence of a Change in Control,
the Board or a shareholder of the Company may then cause or attempt to cause the
Company to refuse to comply with its obligations under this Agreement, or may
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to have this Agreement declared unenforceable, or may take, or attempt
to take, other action to deny the Executive the benefits intended under this
Agreement. In these circumstances, the purpose of this Agreement could be
frustrated. It is the intent of the parties that the Executive not be required
to incur the legal fees and expenses associated with the protection or
enforcement of the Executive’s rights under this Agreement by litigation or
other legal action because such costs would substantially detract from the
benefits intended to be extended to the Executive hereunder, nor be bound to
negotiate any settlement of the Executive’s rights hereunder under threat of
incurring such costs. Accordingly, if at any time after a Change in Control, it
should appear to the Executive that the Company is acting or has acted contrary
to or is failing or has failed to comply with any of its obligations under this
Agreement for the reason that it regards this Agreement to be void or
unenforceable or for any other reason, or that the Company has purported to
terminate the Executive’s employment for Cause or is in the course of doing so
in either case contrary to this Agreement, or in the event that the Company or
any other person takes any action to declare this Agreement void or
unenforceable, or institutes any litigation or other


5

 

--------------------------------------------------------------------------------



legal action designed to deny, diminish or recover (other than as required by
law) from the Executive the benefits provided or intended to be provided to the
Executive hereunder, and the Executive has acted in good faith to perform the
Executive’s obligations under this Agreement, the Company irrevocably authorizes
the Executive from time to time to retain counsel of the Executive’s choice at
the expense of the Company to represent the Executive in connection with the
protection and enforcement of the Executive’s rights hereunder, including
without limitation representation in connection with termination of the
Executive’s employment contrary to this Agreement or with the initiation or
defense of any litigation or other legal action, whether by or against the
Executive or the Company or any director, officer, shareholder or other person
affiliated with the Company, in any jurisdiction. The reasonable fees and
expenses of counsel selected from time to time by the Executive as hereinabove
provided shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by such counsel. If other officers or key executives of the
Company have retained counsel in connection with the protection and enforcement
of their rights under similar agreements between them and the Company, and,
unless in the Executive’s sole judgment use of common counsel could be
prejudicial to the Executive or would not be likely to reduce the fees and
expenses chargeable hereunder to the Company, the Executive agrees to use the
Executive’s best efforts to agree with such other officers or executives to
retain common counsel.



(k)     The parties intend that the severance payments and other compensation
provided for herein are reasonable compensation for the Executive's services to
the Employer and shall not constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986 and any regulations
thereunder. In the event that the Employer's independent accountants acting as
auditors for the Employer on the date of a Change in Control determine that the
payments provided for herein constitute “excess parachute payments,” then the
compensation payable hereunder shall be reduced to an amount the value of which
is $1.00 less than the maximum amount that could be paid to the Executive
without the compensation being treated as “excess parachute payments” under
Section 280G. The allocations of the reduction required hereby among the
termination benefits payable to the Executive shall be determined by the
Executive.





(l)     If the Executive is suspended or temporarily prohibited from
participating, in any way or to any degree, in the conduct of the Employer's
affairs by (1) a notice served under section 8(e) or (g) of Federal Deposit
Insurance Act (12 U.S.C. 1818 (e) or (g)) or (2) as a result of any other
regulatory or legal action directed at the Executive by any regulatory or law
enforcement agency having jurisdiction over the Executive (each of the foregoing
referred to herein as a "Suspension Action"), and if this Agreement is not
terminated, the Employer's obligations under this Agreement shall be suspended
as of the earlier of the effective date of such Suspension Action or the date on
which the Executive was provided notice of the Suspension Action, unless stayed
by appropriate proceedings. If the charges underlying the Suspension Action are
dismissed, the Bank shall:



(i)     pay on the first day of the first month following such dismissal of
charges (or as provided elsewhere in this Agreement) the Executive all of the
compensation withheld while the obligations under this Agreement were suspended;
and



                           (ii)     reinstate any such obligations which were
suspended.



Notwithstanding anything to the contrary herein, if the Executive is removed or
permanently prohibited from participating, in any way or to any degree, in the
conduct of the Employer's affairs by (1) an order issued under section 8(e)(4)
or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1818 (e)(4) or
(g)(1)) or (2) any other legal or law enforcement action (each of the foregoing


6

 

--------------------------------------------------------------------------------



referred to herein as a "Removal Action"), all obligations of the Executive
under this Agreement shall terminate as of the effective date of the Removal
Action, but any vested rights of the parties hereto shall not be affected.



Notwithstanding anything to the contrary herein, if the Employer is in default
(as defined in section 3(x)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but this paragraph (4)(l) shall not affect any vested
rights of the parties hereto.



Any payments made to the Executive pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. Section 1828(k)
and any regulations promulgated thereunder.



5.     Ownership of Work Product. The Employer shall own all Work Product
arising during the course of the Executive's employment (prior, present or
future). For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that the Executive conceives,
develops, or delivers to the Employer at any time during his employment, during
or outside normal working hours, in or away from the facilities of the Employer,
and whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive's work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.



6.     Protection of Trade Secrets. The Executive agrees to maintain in strict
confidence and, except as necessary to perform his duties for the Employer, the
Executive agrees not to use or disclose any Trade Secrets of the Employer during
or after his employment. “Trade Secret” means information, including a formula,
pattern, compilation, program, device, method, technique, process, drawing, cost
data or customer list, that: (i) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.



7.     Protection of Other Confidential Information. In addition, the Executive
agrees to maintain in strict confidence and, except as necessary to perform his
duties for the Employer, not to use or disclose any Confidential Business
Information of the Employer during his employment and for a period of 24 months
following termination of the Executive's employment. “Confidential Business
Information” shall mean any internal, non-public information (other than Trade
Secrets already addressed above) concerning the Employer's financial position
and results of operations (including revenues, assets, net income, etc.); annual
and long-range business plans; product or service plans; marketing plans and
methods; training, educational and administrative manuals; customer and supplier
information and purchase histories; and employee lists. The provisions of
Sections 6 and 7 shall also apply to protect Trade Secrets and Confidential
Business Information of third parties provided to the Employer under an
obligation of secrecy.

 

7

 

--------------------------------------------------------------------------------

 



8.     Return of Materials. The Executive shall surrender to the Employer,
promptly upon its request and in any event upon termination of the Executive's
employment, all media, documents, notebooks, computer programs, handbooks, data
files, models, samples, price lists, drawings, customer lists, prospect data, or
other material of any nature whatsoever (in tangible or electronic form) in the
Executive's possession or control, including all copies thereof, relating to the
Employer, its business, or its customers. Upon the request of the Employer, the
Executive shall certify in writing compliance with the foregoing requirement.



9.     Restrictive Covenants.



(a)     No Solicitation of Customers. During the Executive's employment with the
Employer and for a period of 24 months thereafter, the Executive shall not
(except on behalf of or with the prior written consent of the Employer), either
directly or indirectly, on the Executive's own behalf or in the service or on
behalf of others, (A) solicit, divert, or appropriate to or for a Competing
Business, or (B) attempt to solicit, divert, or appropriate to or for a
Competing Business, any person or entity that is or was a customer of the
Employer or any of its Affiliates at any time during the 12 months prior to the
date of termination and with whom the Executive has had material contact. The
parties agree that solicitation of such a customer to acquire stock in a
Competing Business during this time period would be a violation of this Section
9(a).



(b)     No Recruitment of Personnel. During the Executive's employment with the
Employer and for a period of 24 months thereafter, the Executive shall not,
either directly or indirectly, on the Executive's own behalf or in the service
or on behalf of others, (A) solicit, divert, or hire away, or (B) attempt to
solicit, divert, or hire away, to any Competing Business located in the
Territory, any employee of or consultant to the Employer or any of its
Affiliates, regardless of whether the employee or consultant is full-time or
temporary, the employment or engagement is pursuant to written agreement, or the
employment is for a determined period or is at will.



(c)     Non-Competition Agreement. During the Executive's employment with the
Employer and for a period of 24 months following any termination (as opposed to
expiration) of this Agreement, the Executive shall not (without the prior
written consent of the Employer) compete with the Employer or any of its
Affiliates by, directly or indirectly, forming, serving as an organizer,
director or officer of, or consultant to, or acquiring or maintaining more than
a 1% passive investment in, a depository financial institution or holding
company therefore if such depository institution or holding company has, or upon
formation will have, one or more offices or branches located in the Territory.
This restriction does not apply following a Change in Control.



(d)     Notwithstanding the foregoing, the Executive may serve as an officer of
or consultant to a depository institution or holding company therefore even
though such institution operates one or more offices or branches in the
Territory, if the Executive's employment does not directly involve, in whole or
in part, the depository financial institution's or holding company's operations
in the Territory.



10.     Independent Provisions. The provisions in each of the above Sections
9(a), 9(b), and 9(c) are independent, and the unenforceability of any one
provision shall not affect the enforceability of any other provision.



11.     Successors; Binding Agreement. The rights and obligations of this
Agreement shall bind and inure to the benefit of the surviving corporation in
any merger or consolidation in which the Employer is a party, or any assignee of
all or substantially all of the Employer's business and properties. The

 

8

 

--------------------------------------------------------------------------------

 

Executive's rights and obligations under this Agreement may not be assigned by
him, except that his right to receive accrued but unpaid compensation,
unreimbursed expenses and other rights, if any, provided under this Agreement
which survive termination of this Agreement shall pass after death to the
personal representatives of his estate.



12.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the respective
addresses last given by each party to the other; provided, however, that all
notices to the Employer shall be directed to the attention of the Employer with
a copy to the Secretary of the Employer. All notices and communications shall be
deemed to have been received on the date of delivery thereof.



13.     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of South Carolina without
giving effect to the conflict of laws principles thereof. Any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in State of South Carolina.



14.     Non-Waiver. Failure of the Employer to enforce any of the provisions of
this Agreement or any rights with respect thereto shall in no way be considered
to be a waiver of such provisions or rights, or in any way affect the validity
of this Agreement.



15.     Enforcement. The Executive agrees that in the event of any breach or
threatened breach by the Executive of any covenant contained in Section 9(a),
9(b), or 9(c) hereof, the resulting injuries to the Employer would be difficult
or impossible to estimate accurately, even though irreparable injury or damages
would certainly result. Accordingly, an award of legal damages, if without other
relief, would be inadequate to protect the Employer. The Executive, therefore,
agrees that in the event of any such breach, the Employer shall be entitled to
obtain from a court of competent jurisdiction an injunction to restrain the
breach or anticipated breach of any such covenant, and to obtain any other
available legal, equitable, statutory, or contractual relief. Should the
Employer have cause to seek such relief, no bond shall be required from the
Employer, and the Executive shall pay all attorney's fees and court costs which
the Employer may incur to the extent the Employer prevails in its enforcement
action.



16.     Saving Clause. If any term, provision or condition of this Agreement is
determined to be invalid, illegal or unenforceable, the remaining terms,
provisions and conditions of this Agreement remain in full force, if the
essential terms, provisions and conditions of this Agreement for each party
remain valid, binding and enforceable. It is the intention of the parties that,
if any court construes any provision or clause of this Agreement, or any portion
thereof, to be illegal, void, or unenforceable because of the duration of such
provision or the area or matter covered thereby, such court shall reduce the
duration, area, or matter of such provision, and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The Executive and the
Employer hereby agree that they will negotiate in good faith to amend this
Agreement from time to time to modify the terms of Sections 9(a), 9(b) or 9(c),
the definition of the term “Territory,” and the definition of the term
“Business,” to reflect changes in the Employer's business and affairs so that
the scope of the limitations placed on the Executive's activities by Section 9
accomplishes the parties' intent in relation to the then current facts and
circumstances. Any such amendment shall be effective only when completed in
writing and signed by the Executive and the Employer. The parties agree that all
of the terms, provisions and conditions contained in Section 4 and Section 9
constitute essential terms, provisions and conditions of this Agreement. The
parties further

 

9

 

--------------------------------------------------------------------------------

 

agree that no part of Section 4 is independent of any part of Section 9, and
that no part of Section 9 is independent of any part of Section 4. If a material
part of Section 9 is held by a court of competent jurisdiction to be invalid,
illegal or unenforceable and is not revised by the court to be enforceable and
enforced, then all of Section 4 shall automatically become void and
unenforceable. If it is unclear or disputed whether the part of Section 9 held
invalid, illegal or unenforceable (and not so revised by the court) is material,
the parties shall negotiate in good faith to reach agreement on materiality or
immateriality, and if they are unable to agree within a reasonable period of
time, the part in question shall be deemed material. If the parties agree the
part in question is not material, they shall negotiate in good faith to agree
upon a modification necessary to make whole any party adversely affected by the
holding of invalidly, illegality or unenforceability, and if they are not able
to agree upon such a modification within a reasonable period of time, a material
part of Section 9 will be deemed to have been held by a court of competent
jurisdiction to be invalid, illegal or unenforceable. Each party agrees to
maintain the status quo ante, to the extent necessary to avoid gaining any
advantage over the other party or causing the other party to suffer a
disadvantage, for so long as it is obligated to negotiate in good faith but the
parties have not reached agreement. A violation of the covenant in the preceding
sentence shall result in a material part of Section 4 being deemed to be
invalid, illegal or unenforceable.



17.     Certain Definitions.



          (a)     “Affiliate” shall mean any business entity controlled by,
controlling or under common control with the Employer.



(b)     “Business” shall mean the operation of a depository financial
institution, including, without limitation, the solicitation and acceptance of
deposits of money and commercial paper, the solicitation and funding of loans
and the provision of other banking services, and any other related business
engaged in by the Employer or any of its Affiliates as of the date of
termination.



(c)     “Cause” shall consist of any of (A) the commission by the Executive of a
willful act (including, without limitation, a dishonest or fraudulent act) or a
grossly negligent act, or the willful or grossly negligent omission to act by
the Executive, which is intended to cause, causes or is reasonably likely to
cause material harm to the Employer (including harm to its business reputation),
(B) the indictment of the Executive for the commission or perpetration by the
Executive of any felony or any crime involving dishonesty, moral turpitude or
fraud, (C) the material breach by the Executive of this Agreement that, if
susceptible of cure, remains uncured 10 days following written notice to the
Executive of such breach, (D) the receipt of any form of notice, written or
otherwise, that any regulatory agency having jurisdiction over the Employer
intends to institute any form of formal or informal (e.g., a memorandum of
understanding which relates to the Executive's performance) regulatory action
against the Executive or the Employer or the Employer (provided that the Board
of Directors determines in good faith, with the Executive abstaining from
participating in the consideration of and vote on the matter, that the subject
matter of such action involves acts or omissions by or under the supervision of
the Executive or that termination of the Executive would materially advance the
Employer's compliance with the purpose of the action or would materially assist
the Employer in avoiding or reducing the restrictions or adverse effects to the
Employer related to the regulatory action); (E) the exhibition by the Executive
of a standard of behavior within the scope of his employment that is materially
disruptive to the orderly conduct of the Employer's business operations
(including, without limitation, substance abuse or sexual misconduct) to a level
which, in the Board of Directors' good faith and reasonable judgment, with the
Executive abstaining from participating in the consideration of and vote on the
matter, is materially detrimental to the Employer's best interest, that, if
susceptible of cure remains uncured 10 days following written notice to the
Executive of such specific inappropriate behavior; or (F) the failure of the
Executive to devote his full business time and

 

10

 

--------------------------------------------------------------------------------

 

attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure. In order for the Board of Directors to make a
determination that termination shall be for Cause, the Board must provide the
Executive with an opportunity to meet with the Board in person.



(d)     “Change in Control” shall mean as defined by Treasury Regulation §
1.409A-3(i)(5).



(e)     “Competing Business” shall mean any business that, in whole or in part,
is the same or substantially the same as the Business.



(f)     "Disability" or "Disabled" shall mean as defined by Treasury Regulation
§ 1.409A-3(i)(4).



(h)     “Territory” shall mean a radius of 15 miles from (i) the main office of
the Employer or (ii) any branch office of the Employer.



(i)      “Notice of Termination” shall mean a written notice of termination from
the Employer or the Executive which specifies an effective date of termination,
indicates the specific termination provision in this Agreement relied upon, and,
in the case of a termination for Cause, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.



(j)     "Terminate," "terminated," "termination," or "Termination” of
Employment" shall mean separation from service as defined by Regulation
1.409A-1(h).



18.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.



19.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



[Signatures appear on following page.]

 

11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed and
its seal to be affixed hereunto by its officers thereunto duly authorized, and
the Executive has signed and sealed this Agreement, effective as of the date
first above written.

 




 

FIRST COMMUNITY CORPORATION

ATTEST:

 

 

 

By: /s/ Robin D. Brown

By: /s/ Thomas C. Brown

 

 

Name: Robin D. Brown

Name: Thomas C. Brown

 

 

 

Title: Chairman

 

        Human Resources/Compensation

 

          Committee of the Board

 

FIRST COMMUNITY BANK, N.A.

ATTEST:

 

By: /s/ Robin D. Brown

By: /s/ Thomas C. Brown

 

 

Name: Robin D. Brown

Name: Thomas C. Brown

 

 

 

Title: Chairman

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Michael C. Crapps





 

 

 

 

12




--------------------------------------------------------------------------------

Exhibit A



Form of Release of Claims



SEVERANCE AGREEMENT AND RELEASE



     This Severance Agreement and Release (the “Agreement”) is made between
Michael C. Crapps, an individual resident of South Carolina (“Employee”), and
First Community Bank (the “Bank”).
 

As used in this Agreement, the term “Employee” shall include the employee’s
heirs, executors, administrators, and assigns, and the term “Bank” shall include
the Bank, its holding company, any other related or affiliated entities, and the
current and former officers, directors, shareholders, employees, and agents of
them.



     On June 17, 2008, the Bank and Employee entered into an Employment
Agreement governing the relationship between the parties. Section 4(e) provides
that the Bank may terminate the Employment Agreement without cause. Section 4 of
the Employment Agreement also provides that Employee shall be entitled to
severance pay if the Employment Agreement is terminated without cause, on the
condition that Employee enter into this release or a substantially similar
release.
 
     Employee desires to receive severance pay and the Bank is willing to
provide severance pay on the condition the Employee enter into this Agreement.
 
     Now, in consideration for the mutual promises and covenants set forth
herein, and in full and complete settlement of all matters between Employee and
the Bank, the parties agree as follows:
 

1.     Termination Date: The Employee agrees that his employment with the Bank
terminates as of ________________ (the “Termination Date”).
 

2.     Severance Payments: Subsequent to his Termination Date, the Bank shall
pay Employee severance pay as noted in Paragraph 4(e) of the Employment
Agreement, dated June 17, 2008, (the “Severance Payment”), less applicable
deductions and withholdings.



3.     Legal Obligations
 
        The parties acknowledge that pursuant to Section 4(i) of the Employment
Agreement, they agreed that at the time of termination and as a condition of
payment of severance, they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination.



Employee acknowledges that the Bank has no prior legal obligations to make the
payments described in Section 2 above which are exchanged for the promises of
Employee set forth in this Agreement. It is specifically agreed that the
payments described in Section 2 are valuable and sufficient consideration for
each of the promises of Employee set forth in this Agreement and are payments in
addition to anything of value to which Employee is otherwise entitled.

 

13

 

--------------------------------------------------------------------------------

 



4.     Waiver and Release:


a)     Employee unconditionally releases and discharges the Bank from any and
all causes of action, suits, damages, claims, proceedings, and demands that the
Employee has ever had, or may now have, against the Bank, whether asserted or
unasserted, whether known or unknown, concerning any matter occurring up to and
including the date of the signing of this Agreement.

 

b)     Employee acknowledges that he is waiving and releasing, to the full
extent permitted by law, all claims against the Bank, including (but not limited
to) all claims arising out of, or related in any way to, his employment with the
Bank or the termination of that employment, including (but not limited to) any
and all breach of contract claims, tort claims, claims of wrongful discharge,
claims for breach of an express or implied employment contract, defamation
claims, claims under Title VII of the Civil Rights Act of 1964 as amended, which
prohibits discrimination in employment based on race, color, national origin,
religion or sex, the Family and Medical Leave Act, which provides for unpaid
leave for family or medical reasons, the Equal Pay Act, which prohibits paying
men and women unequal pay for equal work, the Age Discrimination in Employment
Act of 1967, which prohibits age discrimination in employment, the Americans
with Disabilities Act, which prohibits discrimination based on disability, the
Rehabilitation Act of 1973, the South Carolina Human Affairs Law, any and all
other applicable local, state and federal non-discrimination statutes, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the South
Carolina Payment of Wages Law and all other statutes relating to employment, the
common law of the State of South Carolina, or any other state, and any and all
claims for attorneys’ fees.

 

c)     This Waiver and Release provision ((a) through (c) of this paragraph)
shall be construed to release all claims to the full extent allowed by law. If
any term of this paragraph shall be declared unenforceable by a court or other
tribunal of competent jurisdiction, it shall not adversely affect the
enforceability of the remainder of this paragraph.

 

d)     The Bank unconditionally releases and discharges Employee from any and
all causes of action, suits, damages, claims, proceedings, and demands that the
Bank has ever had, or may now have, against Employee, whether asserted or
unasserted, whether known or unknown, concerning any matter occurring up to and
including the date of the signing of this Agreement with the exception of any
claims for breach of trust, or any act which constitutes a felony or crime
involving dishonesty, theft, or fraud.



5.     Restrictive Covenants and Other Obligations


 

        The parties agree that Section 5 – “Ownership of Work Product,” Section
6 – “Protection of Trade Secret,” Section 7 – “Protection of Confidential
Information,” Section 8 – “Return of Materials,” Section 9 – “Restrictive
Covenants,” Section 10 – “Independent Provisions,” Section 15 – “Enforcement,”
and Section 16 – “Savings Clause,” of the Employment Agreement shall remain in
full force and effect and that Employee will perform his obligations under those
sections and those sections of the Employment Agreement are incorporated by
reference as if set forth fully herein. In the event Employee breaches any
obligation under this Section 5, the Bank’s obligation to make severance
payments to Employee shall terminate immediately and the Bank shall have no
further obligations to Employee.

 

14

--------------------------------------------------------------------------------


6.     Duty of Loyalty/Nondisparagement


        The parties shall not (except as required by law) communicate to anyone,
whether by word or deed, whether directly or through any intermediary, and
whether expressly or by suggestion or innuendo, any statement, whether
characterized as one of fact or of opinion, that is intended to cause or that
reasonably would be expected to cause any person to whom it is communicated to
have a lowered opinion of the other party.



7.     Confidentiality Of The Terms Of This Agreement


 

        Employee agrees not to publicize or disclose the contents of this
Agreement, including the amount of the monetary payments, except (i) to his
immediate family; (ii) to his attorney(s), accountant(s), and/or tax
preparer(s); (iii) as may be required by law; or (iv) as necessary to enforce
the terms of this Agreement. Employee further agrees that he will inform anyone
to whom the terms of this Agreement are disclosed of the confidentiality
requirements contained herein. Notwithstanding the foregoing, the parties agree
that where business needs dictate, Employee may disclose to a third party that
he has entered into an agreement with the Bank, which agreement contains
restrictive covenants including noncompetition and nondisclosure provisions, one
or more of which prohibit him from performing the requested service.
 
        Employee recognizes that the disclosure of any information regarding
this Agreement by him, his family, his attorneys, his accountants or financial
advisors, could cause the Bank irreparable injury and damage, the amount of
which would be difficult to determine. In the event the Bank establishes a
violation of this paragraph of the Agreement by Employee, his attorneys,
immediate family, accountants, or financial advisors, or others to whom Employee
disclosed information in violation of the terms of this Agreement. The Bank
shall be entitled to injunctive relief without the need for posting a bond and
shall also be entitled to recover from Employee the amount of attorneys’ fees
and costs incurred by the Bank in enforcing the provisions of this paragraph.
 

8.     Continued Cooperation
 
        Employee agrees that he will cooperate fully with the Bank in the future
regarding any matters in which he was involved during the course of his
employment, and in the defense or prosecution of any claims or actions now in
existence or which may be brought or threatened in the future against or on
behalf of the Bank. Employee’s cooperation in connection with such matters,
actions and claims shall include, without limitation, being available to meet
with the Bank’s officials regarding personnel or commercial matters in which he
was involved; to prepare for any proceeding (including, without limitation,
depositions, consultation, discovery or trial); to provide affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
in connection with any litigation or other legal proceeding affecting the Bank.
Employee further agrees that should he be contacted (directly or indirectly) by
any person or entity adverse to the Bank, he shall within 48 hours notify the
then-current Chairman of the Board of the Bank. Employee shall be reimbursed for
any reasonable costs and expenses incurred in connection with providing such
cooperation.
 

9.     Entire Agreement; Modification of Agreement
 

        Except as otherwise expressly noted herein, this Agreement constitutes
the entire understanding of the parties and supersedes all prior discussions,
understandings, and agreements of every nature

 

 

15

 

--------------------------------------------------------------------------------

 

between them relating to the matters addressed herein. Accordingly, no
representation, promise, or inducement not included or incorporated by reference
in this Agreement shall be binding upon the parties. Employee affirms that the
only consideration for the signing of this Agreement are the terms set forth
above and that no other promises or assurances of any kind have been made to him
by the Bank or any other entity or person as an inducement for him to sign this
Agreement. This Agreement may not be changed orally, but only by an agreement in
writing signed by the parties or their respective heirs, legal representatives,
successors, and assigns.



10.     Partial Invalidity
 
         The parties agree that the provisions of this Agreement and any
paragraphs, subsections, sentences, or provisions thereof shall be deemed
severable and that the invalidity or unenforceability of any paragraph,
subsection, sentence, or provision shall not affect the validity or
enforceability of the remainder of the Agreement.
 

11.     Waiver



         The waiver of the breach of any term or provision of this Agreement
shall not operate as or be construed to be a waiver of any other subsequent
breach of this Agreement.
 

12.     Successors and Assigns
 

         This Agreement shall inure to and be binding upon the Bank and
Employee, their respective heirs, legal representatives, successors, and
assigns.



13.     Governing Law
 

         This Agreement shall be construed in accordance with the laws of the
state of South Carolina and any applicable federal laws.



14.     Headings
 

         The headings or titles of sections and subsections of this Agreement
are for convenience and reference only and do not constitute a part of this
Agreement.
 

15.     Notice



         Any notice or communication required or permitted under this Agreement
shall be made in writing and sent by certified mail, return receipt requested,
addressed as follows:
 
               If to Employee:
 
               [INSERT]
          
               If to the Bank:
 
               [INSERT]

 

16

 

--------------------------------------------------------------------------------


 



16.     Representations: Employee acknowledges that:
 
a)      He has read this Agreement and understands its meaning and effect.
 
b)      He has knowingly and voluntarily entered into this Agreement of his own
free will.

 

c)      By signing this Agreement, Employee has waived, to the full extent
permitted by law, all claims

         against the Bank based on any actions taken by the Bank up to the date
of the signing of this

         Agreement, and the Bank may plead this Agreement as a complete defense
to any claim the

         Employee may assert.


d)     He would not otherwise be entitled to the consideration described in this
Agreement, and that

        the Bank is providing such consideration in return for Employee’s
agreement to be bound by

        the terms of this Agreement.



e)     He has been advised to consult with an attorney before signing this
Agreement.
 
f)      He has been given up to 21 days to consider the terms of this Agreement.

 

g)      He has seven days, after Employee has signed the Agreement and it has
been received by the

         Bank, to revoke it by notifying the Chairman of the Board of his intent
to revoke acceptance.

         For such revocation to be effective, the notice of revocation must be
received no later than 5:00

         p.m. on the seventh day after the signed Agreement is received by the
Bank. This Agreement

         shall not become effective or enforceable until the revocation period
has expired.

 

h)     He is not waiving or releasing any rights or claims that may arise after
the date the Employee

        signs this Agreement.



As to Employee:
 
 

                                                               
    __                           
Date                                                         Michael C. Crapps
 
 
 
 
As to the Bank:
 



                                                               __          
                    
Date                                                        Chairman of the
Board

